DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-10, & 15-26 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the retro-reflective coating is thereby on the outside of the cuvette so as to partially cover the outside of the cuvette; and the retro-reflective coating is sandwiched between the cuvette and the sleeve”, in combination with the rest of the limitations of claim 1.

As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious the sleeve is attached to the cuvette by an adhesive; and the adhesive is transparent or translucent and does not absorb UV rays ”, in combination with the rest of the limitations of claim 21.

As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the retro-reflective coating is thereby on the outside of the cuvette so as to partially cover the outside of the cuvette; and the sleeve is attached to the cuvette by mechanical clip-fastening”, in combination with the rest of the limitations of claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAURICE C SMITH/Examiner, Art Unit 2877